Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 22, 2018

                                       No. 04-18-00532-CR

                                  Daniel Cervantes SALAZAR,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR6992
                          Honorable Joey Contreras, Judge Presiding


                                         ORDER

        The reporter’s record was originally due September 18, 2018, but it was not filed. This
court notified the court reporter, Erminia Uviedo, that she is the court reporter responsible for
timely filing the reporter’s record, and the record had not been filed. Our letter directed Ms.
Uviedo to file the record by October 24, 2018. On that date, she has filed a notification of late
record, requesting an additional thirty-one days to file the record.

        We grant the motion order Erminia Uviedo to file the reporter’s record by November
19, 2018 (61 days after the original due date). Ms. Uviedo is advised that the court will not grant
a further extension of time unless she (1) establishes there are extraordinary circumstances that
prevent her from timely filing the record, (2) advises the court of what efforts have been
expended to prepare the record and the status of completion, and (3) provides the court
reasonable assurance the record will be completed and filed by the requested extended deadline.

        Because “[t]he trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed,” Tex .R. App. P. 35.3(c), we also order the clerk of this court to
serve a copy of this order on the trial court.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court